PER CURIAM.
This cause is before us on petition for writ of certiorari to the Florida Public Service Commission to review Order No. 4694, dated June 12, 1969. The order in question denied petitioner’s application to increase its rates and charges.
Our consideration of the petition, record, briefs and argument of counsel leads us to conclude that the Commission did not err in determining the rate base with May 1, 1961, as the date of valuation and that there has been no deviation from the essential requirements of law.
The petition is therefore denied.
It is so ordered.
ERVIN, C. J., and ROBERTS, DREW, ADKINS and BOYD, JJ., concur.